Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 17, 27-28, 33, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,438,068 (hereinafter “Forrest ‘068”) in view of US 4,141,687 (“Forrest ‘687”), and further in view of Lee et al. (U.S. 2014/0170767) and Harte et al. (U.S. 4,144,452).
Regarding Applicant’s independent claim 15, Forrest ‘068 discloses the following, which shows an assay in which a sample is to be mixed with a labelled substance and a binding agent immobilized on magnetically attractable particles in a test tube which is inverted for decanting and testing through the walls of the test tube.
Specifically, Forrest ‘068 discloses “a test-tube assembly for use in immunoassays utilising magnetically attractable particles, the assembly comprising: 
 (a) a support frame having a base and a pair of side members upstanding from opposed sides of the base, the base having permanently embedded therein one or more magnet means; and  
(b) a test-tube array comprising a substantially planar support member having a series of apertures therein, each aperture receiving a test-tube, the test-tubes being parallel to one another and substantially perpendicular to the said planar support, the lower portion of each test-tube depending below the planar support member a uniform distance, each test-tube being firmly held against movement within its respective aperture; and 
 (c) means for releasably mechanically coupling the planar support to the upstanding side members to form an integral unit assembly of said array and the said frame, in which assembly the lower end of each tube is located adjacent the magnet means in the base of the frame, the assembly being manually invertable without movement of the test-tubes relative to the planar support or the said base. Column 2, lines 28-50 (emphasis added).
Forrest ‘068 further discloses that “[t]he invention also includes a manual method of immunoassay for analytes in liquid samples, which comprises: 
 (i) forming in each of a series of test-tubes a reaction mixture comprising a respective sample to be assayed, a labelled substance and a binding agent immobilised on magnetically attractable particles suspended in the mixture, the test-tubes being in an array comprising a substantially planar support member having a series of apertures therein, each aperture receiving a respective test-tube with the lower portion of each tube depending below the planar support member, each tube being firmly held within its respective aperture; 
 (ii) releasably coupling the array to a base member having permanently embedded therein one or more magnet means, whereby the lower portion of each tube is located in the assembly adjacent the magnet means in said base of the frame so that the suspended particles in each test-tube are sedimented under the influence of the magnet means; 
(iii) manually inverting the assembly to decant the liquid from each test-tube whilst retaining the said particles in each tube under the continuing influence of the magnet means; and 
 (iv) measuring the label in the particles or in the decanted liquid from each tube to assay the respective analytes. Column 2, line 51 to column 3, line 10 (emphasis added).
Forrest ’068 further discloses that “[i]n another procedure using an optical label (such as a fluorescent label), no separation step need be used.  The test-tube walls are optically transparent and after sedimentation of the magnetic particles, the label in the supernatant is assayed by measurement through the walls of each test-tube at a level above the sedimented magnetic particles.” Column 6, lines 8-14.
While Forrest ‘068 is silent in the embodiment in embodiment discussed in column 2, line 28 to column 3, line 10 as to the test-tube walls being transparent and the measurement being through walls of the test tube, this is understood by the skilled artisan. [In an alternative grounds for rejection, use of transparent  walls and measurement through the walls in the embodiment discussed in column 2, line 28 to column 3, line 10 would have been obvious given that this teaching is made in another embodiment as a means for detection of the material bound to the magnetic particle.]
The labelled substance and binding agent together with the magnetic particle is equivalent to Applicant’s detection platform to be exposed to the sample.
While Forrest ‘068 does not disclose specifically that the labelled substance is a fluorescent substance and that the binding agent is an antibody, providing such reagents would have been obvious since Forrest ‘068 specifically refers to Forrest ‘687 for immunoassay methods.
Specifically, Forrest ‘068 states that “[i]t will be appreciated that this is merely one example of the many assay methods known in the art utilising magnetic particles.  Magnetic particles for use in immunoassays are known in the art and are described, for example, in our U.S.  Pat.  No. 4,141,687 to which reference may be made for further details.” Column 5, lines 30-35.
Moreover, U.S. Patent No. 4,141,687 (i.e., Forrest ‘678) discloses the following.
“In immunoassay procedures, it is often necessary to separate the reaction product (e.g. the antibody-antigen complex) from the reaction mixture in order for example to determine the amount of labelled antigen in the product (by direct analysis either of the product or of the remaining reaction mixture).  It has been suggested in the prior art that in RIA procedures (in which a separation step is essential), the antibody be immobilised on a carrier to facilitate subsequent separation of the reaction product…” Col. 1, lines 30-45.
“The reaction mixture also includes, as a solid phase, magnetically attractable particulate material which has a reagent bound thereto.  This particulate material may itself be a composite material made up of, for example, a matrix containing magnetically attractable material, with the reagent bound to the particle.  Such a material is itself novel and constitutes a further aspect of the present invention.  The magnetically attractable material may be, for example, iron or magnetic iron oxides, nickel, cobalt or chromium oxide.  Suitably, one or more particles of such a material are embedded in the matrix.  The matrix itself may be of a wide variety of materials including many synthetic and natural polymeric materials (e.g. cellulose, cellulose derivatives, agarose, organic polymers).  The reagent may be bound directly to the matrix or to another material within the matrix.” Column 2, lines 31-46 (emphasis added).
 “The reagent itself is a substance which takes part in a reaction in the reaction mixture.  It may react directly with the constituent of interest in the sample, or it may react not directly with the sample but with a second reagent in the mixture.  Thus, for example, the reagent on the particulate matter may be an antibody which will react directly with an antigen in the sample under test, or the sample itself may contain an antibody and the reagent react with an antigen added as the second reagent.  In the latter case, the second reagent antigen may also react with the antibody in the sample.” Column 2, lines 47-57 (emphasis added).
“The reagent is bound to the particulate material in such a manner that the reagent is available to react with another substance in the reaction mixture.  Usually, there will be reagent bound to the peripheral surface of the particulate material, but this is not essential provided that the reagent is accessible for reaction.  The reagent may thus be wholly within the matrix but in such case, the matrix will be porous to the liquid of the reaction mixture.” Col. 2, lines 58-66 (emphasis added).
“The nature of the reagent can vary very widely, depending on the particular analysis to be performed.  It may, for example, be an immunoglobulin, an antigen (e.g. a virus) or another biological substance.  After reaction, it remains bound (as reaction product) to the particulate material and is thus separated with the particulate material from the reaction mixture.” Column 2, line 67 to column 3, line 5.
“The separation of the particulate material solid phase from the liquid phase of the reaction mixture is effected in the conduit using a magnetic trap.  The reaction mixture flows along the conduit into the region of a localised magnetic field (the magnetic trap), whereupon the solid phase is held by the field whilst the liquid phase flows on.” Column 3, lines 6-12 (emphasis added).
 “Preferably, the magnetic field is disposed in the conduit substantially transversely of the flowing reaction mixture, but this is not essential.  As will be clear, the strength of the field must be sufficient to hold the solid phase against the liquid flow.” Column 3, lines 13-17. 
 “After the liquid has passed through the trap, the solid phase in the conduit can be washed by passing a wash liquid through that portion of the conduit.  The solid phase remains held in the trap but the particles are exposed to, and washed by, the wash liquid flowing past.  It is a highly advantageous preferred feature of the present invention to be able to wash the solid phase "on line" and thus the apparatus of the invention preferably comprises means for passing wash liquid along the conduit.”  Column 3, lines 18-27 (emphasis added).
“The wash liquid may be water or any inert fluid or solution, its purpose being to remove from the solid phase remaining traces of the reaction mixture liquid phase.  This is particularly important in immunoassays, such as RIA, where the solid phase is to be assayed for the presence of a label, since in such cases even trace residues of the reaction mixture liquid phase could lead to incorrect assay results.” Column 3, lines 28-35. 
“The magnetic field is preferably provided by at least one magnet means actuable to provide magnetic field in a portion of the conduit.  The (or each) magnet means may be a permanent magnet which is moveable to vary the field from a minimum (when the trap is "de-actuated") to a maximum when the trap is "actuated").  We prefer, however, to use one or more electromagnets.  Upon deenergisation of the electromagnet, it is preferable to degauss by providing an alternating current, thus ridding the electromagnet of residual magnetic field.  Solid phase in the trap will also be demagnetised by this procedure, thus reducing any tendency to clogging due to magnetic attraction.” Column 3, lines 36-48 (emphasis added).
“In immunoassays involving binding between, for example, an antibody and an antigen, the second reagent will usually carry an identifying label such as a radioactive atom, a fluorescent group, an enzyme or co-enzyme or a chemiluminescent material.  Thus, for example, when the biological fluid sample is to be assayed for an antigen, the reagent on the particulate material will be an antibody [equivalent to Applicant’s claimed capture antibody] for binding with the antigen, and the second reagent will be an antigen capable of binding with the antibody and which also carries a label.  As will be understood by those skilled in the art, analysis of the separated solid phase or liquid phase for the amount of label present will allow determination of the amount of constituent of interest in the fluid sample.” In column 4, line 50 to column 5, line 4. Emphasis added.
It would have been obvious to one skilled in the art to utilize the complex or assay format disclosed by Forrest ‘678 in the device of Forrest ’068 because Forrest ’678 specifically cites use of assay formats such as those described in Forrest ‘068, which discloses a known assay format of utilizing a magnetic particle bound to an antibody [equivalent to Applicant’s capture antibody] that is also bound to another reagent with a label, thus forming what is equivalent to Applicant’s detection platform. 
Examiner notes that it appears that there is a typographical error in Forrest ‘687 such that it should read that where the sample is to be assayed for an antigen, the second reagent is a labeled antibody that binds to the antigen. Otherwise, if the second reagent is a labeled antigen that binds to the [capture] antibody on the magnetic particle, then there would always be a false positive since the labeled antigen will always bind to the capture antibody. This would make it not possible to distinguish the presence of the target antigen in the sample from the false positive.
In any case, Examiner notes that it is predictable by one skilled in the art that utilizing a labeled detection antibody to bind to the target antigen allows for detection of the target antigen captured on the magnetic bead. Use of antigen-antibody binding involves known chemistry with predictable results. Examiner notes that the combination of familiar elements according to known methods may be obvious when it does no more than yield predictable results. If a person of ordinary skill can implement a predictable variation, § 103 may bar its patentability. Use of antigen-antibody binding yields a predictable result. Since providing a known binding pair is a mere combination of familiar elements according to known methods, and yields predictable results, it would have been obvious to one skilled in the art to provide such elements.
Moreover, the skilled artisan would have had reasonable expectation of success since both references are directed to the analysis of the separated solid phase for the amount of label present will allow determination of the amount of constituent of interest in the fluid sample (see Forrest ‘068 at Column 2, line 51 to column 3, line 10; and see Forrest ‘678 at column 4, line 55 to column 5, line 4). Moreover, both teach a detection apparatus for measuring fluorescence of the separated phase (see Forrest ‘068 at column 2, line 51 to column 3, line 10, and Forrest ‘678 at column 5, lines 5-11.
Examiner notes that Applicant’s claim 15 recites in the preamble “[a]n apparatus for the combined capture and fluorometric quantitation of microbial contamination within a sample solution”. (Claim 15, with emphasis added). However, in the body of claim 15, there is no mentioning of microbes or the like. Thus the antibodies recited in the body of claim 15 is interpreted to be referring to antibodies in general. Clarification of claim 15 is requested.
However, neither Forrest ‘068 nor Forrest ‘678 disclose use of Protein A to bind the antibody [equivalent to Applicant’s capture antibody] on the magnetic bead. 
However, Lee teaches  (1) magnetic particles having surfaces to which a primary antibody capable of collecting a biomarker (i.e., capture antibody) is fixed using a linker and (2) secondary antibody capable of detecting the biomarker, in which the secondary antibody is labeled with a fluorescent moiety, such as a fluorescent dye or fluorescent quantum dots (i.e., detector antibody linked to a detection moiety that is a fluorescent label). See especially the abstract; [0007]; [0021]-[0022], [0076], [0082], Figs. 1-6.
The linker binds to an Fc moiety of the antibody and may be protein A; see at [0008]-[0009], [0041], [0047]; claim 2; Fig. 3)
The primary and secondary antibodies are different and sandwich-target the biomarker (i.e., bind to the same antigen at distinct sites; see Fig. 2, step S30 and Fig. 5 in particular).
It would have been obvious to one of ordinary skills in the art to utilize protein A to bind the [capture] antibody of Forrest ‘068 to the magnetic bead since the skilled artisan would have looked to known means for attaching the capture antibody to the magnetic bead and Lee teaches that protein A is one such means.
Moreover, Forrest ‘068 is silent as to a light source and detector. However the skilled artisan would have recognized that to detect a fluorescent label, the detector would include a light source and detector, which is also exemplified by Harte, as shown further below.
It was known that fluorescence detection involves use of a light source to provide light at an excitation wavelength, as taught for example by Harte et al. (col. 2, line 41 to col. 3, line 11; col. 6, lines 32-56). Harte et al. teach that the light source provides the excitation wavelength resulting in emitted light at the emitting wavelength, which is detected by a photodetector. The photodetector also converts the intensity of the emitted fluorescent light into an electronic signal (Harte et al. at col. 6, lines 32-56).
	Harte et al. further teach an amplifier 32 and a converter 33 that allows for display of the results (i.e., digital decoder, as in claim 33).
	Harte et al. further teach fluorescein isothiocyanate, which is excited at 460 nm, as being an advantageous fluorescent tag (col. 6, lines 21-25).
	It would have been further obvious to incorporate a light source together with a photodetector as the detection unit, in accordance with conventional fluorimetry as taught by Harte et al. In particular, Harte et al. teaches that fluorescence detection is accomplished using a light source that provides illumination at a first wavelength range (excitation wavelength) that is then subsequently detected by a photodetector which detects emitted light (i.e., light radiated in response to illumination from the light source). Furthermore, Harte et al. taught that such conventionally known fluorescence photodetectors also convert the detected light signal to an electrical signal. Accordingly, it would have been obvious to modify the apparatus of Forrest ‘068 invention so as to include a light source and a fluorescence photodetector in accordance with conventional fluorimetry apparatus.
	It would have been further obvious to incorporate an optical instrument comprising a light source and a corresponding fluorescence detector as claimed in accordance with conventional fluorimetry, as taught by Harte et al. In particular, Harte et al. teaches that fluorescence detection is accomplished using a light source that provides illumination at a first wavelength range (excitation wavelength) that is then subsequently detected by a photodetector which detects emitted light (i.e., light radiated in response to illumination from the light source). Furthermore, Harte et al. taught that such conventionally known fluorescence photodetectors also convert the detected light signal to an electrical signal. Accordingly, it would have been obvious to modify the apparatus of Forrest ‘068 so as to include an optical instrument comprising a light source and a fluorescence photodetector (optical detector) as claimed in accordance with conventional fluorimetry apparatus.
Forrest ‘068 is also silent as to an amplifier for amplifying the electrical signal output by the photodetector in response to detecting the energy of the radiated fluorescent light. 
However, Harte et al. as above further teach that a fluorimeter may be equipped with an amplifier for amplifying the electronic signal produced by the photodetector. Forrest ‘687 already teaches as above that the detected signal can be used as a measure of antigen concentration. Accordingly, it would have been further obvious to apply this known technique when detecting fluorescence signals, in order to achieve signal amplification in accordance with conventional fluorimetry apparatus.
Forrest ‘068 is silent as to a digital decoder as recited by Applicant in claim 15.
However, it would have been further obvious to incorporate a converter (i.e. digital decoder) by applying the known technique of Harte et al., in accordance with conventional fluorimetry apparatus, so that the electronic signal generated by the photodetector could be converted to an output suitable for display.
	One skilled in the art would have had a reasonable expectation of success since Forrest ‘068 and ‘687 and Harte disclose use of fluorescence detection.

With respect to claim 16, Forrest ‘068 is silent as to the size of the magnetic particle being in the range recited by Applicant. However, it would have been obvious to arrive at the claimed invention out of the course of routine optimization.
With respect to claims 27-28, Forrest ‘67 teaches fluorescent dyes but do not specify the particular dyes of claim 27 nor specify the excitation wavelengths of claim 28.
However, Harte et al. as above teach fluorescein isothiocyanate, which is excited at 460 nm, as being an advantageous fluorescent tag (col. 6, lines 21-25). Therefore, it would have been further obvious to select fluorescein isothiocyanate as the fluorescent dye because of the art-recognized suitability of this material.
As to claim 33, see Forrest ’068 disclosing manually inverting the assembly to decant the liquid from each test-tube whilst retaining the said particles in each tube under the continuing influence of the magnet means (Column 2, line 51 to column 3, line 10).
	As to claim 35, Harte teaches that antibodies that bind to a bacterial antigen can be used for detection of the antigen for measurement of the infectious bacteria using for example a fluorescent dye (column 1, lines 22-35). It would have been obvious to one skilled in the art to utilize the appropriate antibody for detection of a particular bacteria as taught by Harte. One skilled in the art would have had reasonable expectation of success given that the only modification involves use of a particular known antibody as the specific antibody taught in the combination of references as discussed above regarding claim 15.
	As to claim 36, the recited concentration of microbe present and detected falls within a workable range. Thus modification, such as providing the necessary amount of antibody, requires ordinary skills in the art. 
	As to claim 37, the device as discussed above regarding claims 15 and 35 is capable of detecting bacteria that is food-borne.
	As to claim 38, see discussion above regarding claim 35.
	
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable US 4,438,068 (hereinafter “Forrest ‘068”) in view of US 4,141,687 (“Forrest ‘687”), and further in view of Lee et al. (U.S. 2014/0170767) and Harte et al. (U.S. 4,144,452), as applied to claim 15 above, and further in view of Mu et al. (“Nano-Magnetic Immunosensor Based on Staphylococcus Protein A and the Amplification Effect of HRP-Conjugated Phage Antibody” Sensors 2015, 15, 3896-3910; doi:10.3390/s150203896).
With respect to claim 19, Forrest ’068 and ‘687 and Lee have been discussed above. 
Moreover, Lee teaches using a linker that binds to an Fc moiety of the antibody and may be protein A (i.e., binds to the Fc region of an antibody; see at [0008]-[0009], [0041], [0047]; claim 2; Fig. 3). 
However, Lee does not specify that the protein A linker binds to an Fc moiety of an antibody that is an IgG antibody. In other words, Lee does not specify any particular isotype for the capture antibody.
However, Mu et al. taught that protein A can be linked with the Fc fragment of IgG molecules (abstract, page 3901, last paragraph).
Therefore, it would have been obvious to select an IgG antibody as the capture antibody when using magnetic particles coated with protein A, as taught by Lee et al., in order to achieve the desired purpose of binding to antibody. As it was known that protein A binds to antibodies of the IgG type, as taught by Mu et al., the ordinary artisan would have known to select this type of antibodies when carrying out the embodiments the modified Forrest ‘068 involving protein A, in order to assure that the protein A would successfully bind to the Fc region of the capture antibody as intended.



Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable US 4,438,068 (hereinafter “Forrest ‘068”) in view of US 4,141,687 (“Forrest ‘687”), and further in view of Lee et al. (U.S. 2014/0170767) and Harte et al. (U.S. 4,144,452), as applied to claim 15 above, and further in view of USP 35-NF 30, (“Immunological Test Methods”, Section 1103, Second Supplement, April 2012, pages 5678-5686), hereafter, “USP”, Wang et al. (U.S. 2014/0093975).
Forrest ’068 and Forrest ‘687 and Harte, discussed above, are silent as to the detector antibody comprising IgY Fc region (recited in claim 20), or IgY antibody (recited in claim 21).
However USP teaches use of these materials for binding which has the benefit of not of not binding to Protein A (see page 5682, left column). The skilled artisan would have had reasonable expectation of success in utilizing IgY Fc region to attached the detecting antibody to the common antigen since the IgY Fc region would not attached to the Protein A in the modified Forrest ‘068 invention discussed above.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,438,068 (hereinafter “Forrest ‘068”) in view of US 4,141,687 (“Forrest ‘687”), and further in view of Lee et al. (U.S. 2014/0170767) and US 4,144,452 (hereinafter “Harte”) and U.S. 2014/0093975 (hereinafter “Wang”).
	With respect to claim 34, Forrest ‘068 and Forrest ‘687 and Harte, discussed above, are silent as to a temperature controlled incubation platform as recited by Applicant.
	However, Wang teaches that the reaction disk may contain multiple rings or platforms, which may be temperature controlled [0062], [0073], [0088]. Wang teaches when conducting immunoassays, incubation needs to maintain a stable temperature to avoid unstable results [0013]. Therefore, it would have been further obvious to provide a temperature controlled incubation platform in the modified Forrest ’068 invention in order to maintain a stable temperature and avoid undesirable assay results.


Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,438,068 (hereinafter “Forrest ‘068”) in view of US 4,141,687 (“Forrest ‘687”), and Lee et al. (U.S. 2014/0170767) and Harte et al. (U.S. 4,144,452), as applied to claims 15 and 38 above, and further in view of Zhang [“An anti E. coli O157:H7 antibody-immobilized microcantilever for the detection of Escherichia coli (E. coli)”. Anal Sci. 2004 Apr;20(4):585-7].
Forrest ‘068, Forrest ‘687, Lee, and Harte, discussed above, are silent as to the bacterium being E. coli (as recited in claim 39), or E. coli 0157H7 strain (as recited in claim 40).
However Zhang teaches an antibody that binds to E. coli 0157H7 is known and can be used to detect the bacterial. Therefore use of this antibody as the specific antibody in the modified Forrest ‘068 invention discussed above would have required ordinary skills in the art since it merely involves use of a known antibody with known binding qualities.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant points to paragraph 52 of Lee which states that the intensity of fluorescence of quantum does [detection moiety] is drastically weakened when the magnetic particle is close to the quantum dot and so it is difficult to perform a quantitative analysis of the biomarker. Paragraph 53 of Lee therefore discloses that the quantum dot is separated from the magnetic particle while maintaining optical characteristics.
	Applicant argues that one skilled in the art in possession of Lee would have removed the detection moiety from the magnetic particle to perform the quantitative analysis of the biomarkers in order to avoid drastically weakening the intensity of the fluorescence detection moiety. Applicant asserts that this is in contrast with the Applicant’s claims which requires that the detection moiety (the fluorescent label) be bound within the detection platform comprising the immobilization moiety (magnetic particle) [as recited in the Applicant’s limitations of a light source “for causing fluorescent radiation from the detection moiety bound within the detection platform”].
	In response, Examiner notes that the Lee reference is only relied upon for teaching use of Protein A to bind an antibody onto magnetic particles. Lee is not relied upon for teaching the remainder of Applicant’s claims. More specifically, Forest ‘678 is relied upon for the assay format which avoids a wash step for separation (since the bound reaction product in effect is already separated from the reaction mixture). See Forest ‘678 at column 2, line 67 to column 3, line 5, as cited in the grounds for rejection. In any case, Examiner notes that Lee in paragraph 52 is referring to use of specifically quantum dots as the fluorescent label, which is not relied upon by examiner in the combination of teachings.
	Applicant also points to Forrest ‘687 at column 1, lines 1-29, which discloses that the most successful label has been a radioactive label. Forrest ‘687 at lines 53-57, further discloses assay by RIA [radioimmunoassays]. Applicant argues that one skilled in the art in possession of Forrest ‘687 would have used a radioactive label in order to successfully perform the antigen assay. Applicant asserts that this is in contrast with the subject claims which requires a detection moiety that is a fluorescent label. 
	This is not persuasive since Forrest ‘687 does not limit the assay to use with a radioactive label. Forrest ‘687 actually discloses in column 4, line 50 to column 5, line 4 use of various labels in the immunoassay, including a fluorescent group.
	Applicant further points to Forrest ‘687 at column 4, line 50 to column 5, line 4 which teaches that “when the biological fluid sample is to be assay for an antigen, the reagent on the particulate material will be an antibody for binding to the antigen, and the second reagent will be an antigen capable of binding with the antibody and which also carries a label. In the alternative, the fluid sample may be assay for antibody by providing an antigen on the particulate material and using a labelled antibody as the second reagent.”
	Applicant argues that one skilled in the art in possession of Forrest ‘687 would have used a detector antigen linked to a detection moiety to assay for the antigen. Applicant asserts that Forrest ‘687 is silent regarding a detector antibody to perform an antigen assay, which is in contrast to the present claims. 
	Examiner notes that in Forrest ‘687, column 4, line 68 to column 5, line 4, the continuation of the paragraph cited by Applicant states: “As will be understood by those skilled in the art, analysis of 
the separated solid phase or liquid phase for the amount of label present will allow determination of the amount of constituent of interest in the fluid sample.”
	Thus it appears that there is a typographical error in Forrest ‘687 such that it should read that where the sample is to be assayed for an antigen, the second reagent is a labeled antibody that binds to the antigen. Otherwise, if the second reagent is a labeled antigen that binds to the [capture] antibody on the magnetic particle, then there would always be a false positive since the labeled antigen will always bind to the capture antibody. This would make it not possible to distinguish the presence of the target antigen in the sample from the false positive.
	In any case, Examiner notes that it is predictable by one skilled in the art that utilizing a labeled detection antibody to bind to the target antigen allows for detection of the target antigen captured on the magnetic bead. Use of antigen-antibody binding involves known chemistry with predictable results. Examiner notes that the combination of familiar elements according to known methods may be obvious when it does no more than yield predictable results. If a person of ordinary skill can implement a predictable variation, § 103 may bar its patentability. Use of antigen-antibody binding yields a predictable result. Since providing a known binding pair is a mere combination of familiar elements according to known methods, and yields predictable results, it would have been obvious to one skilled in the art to provide such elements.
	Applicant also cites Forrest ‘068 at column 6, lines 8-1, which discloses that in using a fluorescent label, no separation step needs to be used since after sedimentation of the magnetic particles, the label in the supernatant is assayed above the sedimented magnetic particles.
	Applicant argues that one skilled in the art in possession of Forrest ‘068 would have separated the magnetic particles from the assay reaction and then tested the supernatant only, which is in contrast with the present claims which requires testing the detection platform comprising the magnetic particles. 
	Examiner does not find this persuasive since Forrest ‘068 in the paragraph cited teaches that no separation is needed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641